DETAILED ACTION
1.      Claims 1 - 20 of U.S. Application No. 16489843 filed on 08/29/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2019, 05/05/2020, and 11/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 5, 7 – 9, 14 – 16, 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US 2009/0121571; Hereinafter, “Onuma”) in view of Tangudu et al. (WO 2016/137775; Hereinafter, “Tangudu”).
Regarding claim 1: Onuma discloses a magnetic bearing (fig. 1, and 7) comprising: a rotor (2) to be supported for rotation about an axis (center of shaft 5); a 

    PNG
    media_image1.png
    575
    729
    media_image1.png
    Greyscale

one or more first permanent magnets (8a-8d); one or more second permanent magnets (8e-8h) axially spaced from the one or more first permanent magnets (8a-8d; one or more intermediate permanent magnets (9a-9d) axially between the one or more first permanent magnets (8a-8d) and one or more second permanent magnets (8e-8h); a plurality of teeth (6a-6h, 7a-7h) radially inward of the one or more intermediate permanent magnets (9a-9d); and a plurality of radial windings (11a-11h) respectively encircling a respective associated tooth (6a-6h) of the plurality of teeth.
Onuma does not specifically disclose that the teeth are laminated teeth.
Tangudu discloses a magnetic bearing (title) wherein the teeth (50, 130, 140; fig. 1) are laminated teeth since the use of laminates reduces eddy currents loss (para [0044]).

Regarding claim 4/1: Onuma in view of Tangudu disclose the limitations of claim 1 and Onuma further discloses that the one or more second permanent magnets (8e-8h) have a polarity substantially opposite to a polarity of the one or more first permanent magnets (8a-8d); and the one or more intermediate permanent magnets (9a-9c) have a polarity substantially transverse (see fig. 7) to said polarities of the one or more first permanent magnets (8a-8d) and the one or more second permanent magnets (8e-8h).
Regarding claim 5/1: Onuma in view of Tangudu disclose the limitations of claim 1 but does not disclose that the one or more first permanent magnets and the one or more second permanent magnets are full annulus
Tangudu further discloses that the one or more first permanent magnets (110) and the one or more second permanent magnets (112) are full annulus (para [0021]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the one or more first permanent magnets and the one or more second permanent magnets of Onuma in view of Tangudu as a full annulus as further disclosed by Tangudu to reduce the number of parts of the bearing thus to simplify installation and to have permanent flux in the entire circumference of the bearing, thus to increase its efficiency.
Regarding claim 7/1: Onuma in view of Tangudu disclose the limitations of claim 1 and Onuma further discloses that the magnetic bearing of claim 1 being a non-thrust bearing (a radial bearing is disclosed by Onuma with no axial bias or no thrust plate).
Regarding claim 8/1: Onuma in view of Tangudu disclose the limitations of claim 1 but does not disclose that the stator further comprises: a first end yoke (120) axially abutting the one or more first permanent magnets; and a second end yoke (122) axially abutting the one or more second permanent magnets.
Tangudu discloses the stator (24) further comprises: a first end yoke (132; para [0051], and fig. 1) axially abutting the one or more first permanent magnets (110); and a second end yoke (142) axially abutting the one or more second permanent magnets (112).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic bearing of Onuma in view of Tangudu to have the stator further comprises: a first end yoke axially abutting the one or more first permanent magnets; and a second end yoke axially abutting the one or more second permanent magnets as further disclosed by Tangudu since have the iron cores directly abut the permanent magnet would significantly intensify its magnetic flux.
Regarding claim 9/8/1: Onuma in view of Tangudu disclose the limitations of claim 8 but does not disclose that the stator further comprises: a first end laminate encircled by the first end yoke; and a second end laminate encircled by the second end yoke.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic bearing of Onuma in view of Tangudu to have the stator further comprises: a first end laminate encircled by the first end yoke; and a second end laminate encircled by the second end yoke as further disclosed by Tangudu since laminations are known to decrease eddy current losses (para [0044]).
Regarding claim 14/1: Onuma in view of Tangudu disclose the limitations of claim 1 and Onuma further discloses a method for using the magnetic bearing of claim 1, the method comprising running current through: the plurality of radial windings (11; fig. 8, and para [0092]), so as to: control radial position of the rotor(para [0092]).
Regarding claim 15/14/1: Onuma in view of Tangudu disclose the limitations of claim 14 and Onuma further discloses that the plurality of radial windings (11) comprises a diametrically opposite first pair of windings (11a, 11c) and a diametrically opposite second pair of windings (11b, and 11d) orthogonal to the first pair of windings (fig. 1).
Regarding claim 16/15/14/1: Onuma in view of Tangudu disclose the limitations of claim 15 and Onuma further disclose that the first and second pairs of windings (11a, c, and 11b,d) are each powered by a respective associated amplifier (86 – 89; fig. 8).
Onuma in view of Tangudu does not disclose that the amplifier is an H-bridge amplifier.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the magnetic bearing of Onuma in view of Tangudu to have the amplifier to b in the form of an H-bridge amplifier as further disclosed by Tangudu since H-bridge amplifiers are known for their accuracy and reliability.
Regarding claim 19/1: Onuma in view of Tangudu disclose the limitations of claim 1 and Onuma further discloses a machine (pump, title and fig. 9) comprising a bearing (the bearing discussed in claim 1).
Regarding claim 20/8/1: Onuma in view of Tangudu disclose the limitations of claim 8 but does not disclose that the first end yoke is non-laminate steel; and the second end is non-laminate steel.
Tangudu further discloses that the first end yoke (132) is non-laminate steel (para [0047]); and the second end (142) is non-laminate steel (para [0047]). 
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnetic bearing of Onuma in view of Tangudu to have that the first end yoke is non-laminate steel; and the second end is non-laminate steel as further disclosed by Tangudu since iron cores would significantly intensify its magnetic flux.

Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma in view of Tangudu as applied to claim 1 and in further view of Takahashi et al. (US 5172021; Hereinafter, “Takahashi”).
Regarding claim 2/1, and 3/2/1: Onuma in view of Tangudu disclose the limitations of claim 1 but does not disclose that the one or more first permanent magnets and the one or more second permanent magnets, and the one or more intermediate permanent magnets are non-rare earth magnets.
Takahashi teaches using ferrite magnet instead of rare earth magnet since the ferrite magnet is one-tenth tenth to one-fiftieth of the price of the rare earth magnet, thus the manufacturing cost is much lower (col. 9, lines 37-43). 
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the one or more first permanent magnets and the one or more second permanent magnets, and the one or more intermediate permanent magnets of the magnetic bearing of Onuma in view of Tangudu from a material such as ferrite since the ferrite magnet is one-tenth tenth to one-fiftieth of the price of the rare earth magnet, thus the manufacturing cost is much lower as taught by Takahashi.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Onuma in view of Tangudu as applied to claim 5 and in further view of Boden et al. (US 4037886; Hereinafter, “Boden”).
Regarding claim 6/5/1: Onuma in view of Tangudu disclose the limitations of claim 1 but does not disclose that the one or more intermediate permanent magnets, are full annulus.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the one or more intermediate permanent magnets of the magnetic bearing of Onuma in view of Tangudu to be full annulus as disclosed by Boden to reduce the number of parts of the bearing thus to simplify installation and to have permanent flux in the entire circumference of the bearing, thus to increase its efficiency.
Allowable Subject Matter
Claims 10 – 13, and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHMED ELNAKIB/Examiner, Art Unit 2832